The State of TexasAppellee/s




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                            May 14, 2015

                                        No. 04-13-00858-CR

                                      Wesley Allen DOTSON,
                                             Appellant

                                                  v.

                                     THE STATE OF TEXAS,
                                           Appellee

                   From the 81st Judicial District Court, Karnes County, Texas
                              Trial Court No. 13-01-00015-CRK
                          Honorable Bert Richardson, Judge Presiding


                                           ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Marialyn Barnard, Justice
               Luz Elena D. Chapa, Justice

        On April 15, 2015, the Court of Criminal Appeals vacated this court’s judgment and
remanded for re-consideration of the issue on appeal in light of the Court’s recent opinion in
Meadows v. State, 455 S.W.3d 166 (Tex. Crim. App. 2015). The Court’s mandate has since
issued.

        If the appellant wishes to file a brief addressing the issue on appeal in light of Meadows,
he must do so no later than June 15, 2015. If appellant does not wish to file a new brief on
remand and wishes to rely on his original brief filed in this cause, appellant must notify this court
in writing no later than June 15, 2015.

        The State shall have thirty days following the filing of appellant’s brief or notification of
reliance on appellant’s original brief in which to file its brief or written notice with this court that
it does not wish to file a new brief on remand and wishes to rely on its original brief filed in this
cause. The case will then be submitted for consideration by this court.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of May, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court